          Case 7:19-cr-00055-DC Document 1 Filed 03/08/19 Page 1 of 1



                          IN THE UNITEDSTATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DMSION                               19   MAR-S AH jj:   51

                                                                                                     OURT
                                                                                                       EXAS
UNITED STATES OF AMERICA                          §
                                                  §
V.                                                §       Dkt. No. A-14-CR-094-SS (01)-SS

                                                              71   I&1C4O95
NATALIE REVES


                                 TRANSFER OF JURISDICTION

       On this day came on to be considered the above-styled and numbered cause.

The Defendant) Natalie Reyes, was sentenced on July 1, 2014, in the United States District

Court of the Western District of Texas, Austin Division) Docket No. A-14-CR-094(01)-SS, and

she was sentenced to 87 months imprisonment and 4 years supervised release. The Defendant

is currently supervised by the United States Probation Office in        the Midland/Odessa Division.

The Judge and the Probation Department of both the Austin and the Midland/Odessa Divisions
                                                                                               any
 believe that transfer of jurisdiction of this case would be more efficient and would expedite
                                                                                        finds
 proceedings that may arise from the supervision of the defendant. Therefore, the Court

 that jurisdiction of this case should be transferred from the Austin Division to the

 Midland/Odessa Division.

        It is therefore ORDERED that the above-styled and numbered cause be,
                                                                             and it is

 hereby, TRANSFERRED to the Midland/Odessa Division of the Western District of Texas.

        It is further ORDERED that the United States District Clerk's Office in Austin, Texas,

 transfer the file to the United States District Clerk's Office in Midland, Texas.

                                              4
        SIGNED AND ENTERED this               -   day of March, 2019.



                                                  HORKS
                                                  SENIOR UNITED STATES DISTRICT JUDGE
